

117 HR 3715 IH: Protection Against Double Tolling Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3715IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Malliotakis introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to include the credit of certain tolls as an eligible use of revenue, and for other purposes.1.Short titleThis Act may be cited as the Protection Against Double Tolling Act. 2.Limitation on use of revenueSection 129(a)(3)(A) of title 23, United States Code, is amended by striking clause (v) and inserting the following:(v)if the public authority certifies annually that the tolled facility is being adequately maintained, a toll rebate toward a congestion pricing fee for individuals residing on either side of a tolled bridge required to pay a toll to connect to the central business district in the city in which the vehicle of the individual is registered..